                 Case 2:18-cv-00655-JLR Document 51 Filed 05/13/19 Page 1 of 2




 1                                                                        The Honorable James L. Robart

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   Maria Mora-Villalpando,
                                                                        No. C18-655-JLR
 9                  Plaintiff,
                                                                    Plaintiff’s Response to
10          v.                                                       Defendants’ Motion
                                                                for Leave to File Supplemental
11   U.S. Immigration and Customs Enforcement,                            Declaration
     U.S. Customs and Border Protection, et al.,
12
                    Defendants.
13

14          Plaintiff takes no position on the Defendant’s Motion to Supplement the Record. Plaintiff

15   maintains that Defendants have not met their burden of showing that they conducted a search

16   reasonably calculated to uncover responsive records. In the FOIA context “summary judgment

17   may be granted on the basis of agency affidavits if they contain reasonable specificity of detail

18   rather than merely conclusory statements, and if they are not called into question by

19   contradictory evidence in the record or by evidence of agency bad faith.” Aguiar v. DEA, 865

20   F.3d 730, 734-35 (D.C. Cir. 2017).

21          As Plaintiff has explained in prior briefing, the previous two declarations do not meet this

22   standard. If the court requests it, Plaintiff will file supplemental briefing on why the third

23

     Plaintiff’s Response to Defendants’ Motion                           National Immigration Project
     for Leave to File Supplemental Declaration– 1                         Of the National Lawyers Guild
     No. C18-655-JLR                                                      89 South St., Suite 603,
                                                                          Boston, MA 02111
               Case 2:18-cv-00655-JLR Document 51 Filed 05/13/19 Page 2 of 2




 1   declaration also does not render Defendants’ search adequate. Similarly, if requested by the

 2   Court, Plaintiff can respond to the contentions in Defendants’ Surreply.

 3

 4                                                /s/ Khaled Alrabe             .
                                                  Khaled Alrabe, NY Bar Reg. 5542311 (admitted
 5                                                pro hace vice)
                                                  NATIONAL IMMIGRATION PROJECT
 6                                                 OF THE NATIONAL LAWYERS GUILD
                                                  89 South Street, Suite 603
 7                                                Boston, MA 02111
                                                  Ph.    (510) 679-3994
 8                                                Em. khaled@nipnlg.org

 9                                                /s/ Devin T. Theriot-Orr .
                                                  Devin T. Theriot-Orr, WSBA #33995
10                                                OPEN SKY LAW, PLLC
                                                  20415 72nd Ave. S., Ste. 110
11                                                Kent, WA 98032
                                                  Ph. (206) 962-5052
12                                                Fax (206) 681-9663
                                                  Em. devin@opensky.law
13

14

15

16

17

18

19

20

21

22

23

     Plaintiff’s Response to Defendants’ Motion                        National Immigration Project
     for Leave to File Supplemental Declaration– 2                      Of the National Lawyers Guild
     No. C18-655-JLR                                                   89 South St., Suite 603,
                                                                       Boston, MA 02111
